United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS           January 3, 2007
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 05-10330
                         c/w No. 05-10332
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                         GARY DEAN POSEY,

                                    Defendant-Appellant.



 _______________________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas
            (No. 2:97-CR-61-ALL & No. 2:98-CR-28-ALL)
 _______________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gary Dean Posey appeals the consecutive 24-months sentences

imposed following the revocations of his supervised release.         He

contends that, pursuant to United States v. Booker, 543 U.S. 220

(2005), and United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005), the sentences were unreasonable


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
because they exceeded the recommended range without sufficient

reasons being       stated   by   the   district      court.        The   Government

concedes the district court erred by assessing punishment under the

Guidelines range for Grade B violations of Posey’s supervised

release despite       Posey’s     having    pleaded    true    to    only       Grade C

violations.

     As the Government contends, because Posey did not object to

the sentences imposed at the revocation hearings, review is only

for plain error.      See United States v. Olano, 507 U.S. 725, 731-37

(1993). To establish reversible plain error, a defendant must show

a clear or obvious error affected his substantial rights.                         E.g.,

United States v. Castillo, 386 F.3d 632, 636 (5th Cir.), cert.

denied, 543 U.S. 1029 (2004).           Even if the defendant establishes

these   factors,     we    retain    discretion       to   correct        the    error;

generally,    we    will   do   so   only   if   it   “affects      the     fairness,

integrity, or public reputation of judicial proceedings”.                        Id.

     Posey has demonstrated obvious error based on the Guidelines

miscalculation.      He has failed, however, to demonstrate the error

affected his substantial rights.            Although the revocation sentence

resulted from a misapplication of the Guidelines, the sentences

imposed fell within the two-year statutory maximum authorized upon

revocation.        See 18 U.S.C. §§ 922(g) and 924(a)(2); 18 U.S.C.

§ 3146 (a) and (b); 18 U.S.C. § 3583(e)(3).                Posey does not claim

the district court would have imposed a lesser sentence but for the

Guidelines miscalculation and the record is devoid of any such
indication.   Therefore,   Posey   has   failed   to   demonstrate   the

revocation sentences constituted reversible plain error. Moreover,

because each 24-months sentence did not exceed the statutory

maximum, it was not unreasonable. United States v. Boykin, No. 05-

50704, 2006 WL 616031 at *1 (5th Cir.), cert. denied, 127 S. Ct.
153 (U.S. Oct. 02, 2006) (unpublished); United States v. Esquivel,

98 Fed. Appx. 995, 996 (5th Cir. 2004) (unpublished).

                                                              AFFIRMED